Citation Nr: 0405928	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  00-22 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for 
service-connected residuals, scar, laceration to cutaneous 
branch nerve, right foot, with loss of sensation, for the 
period from August 12, 1999, to September 26, 2000.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals, scar, laceration to cutaneous 
branch nerve, right foot, with loss of sensation, from 
September 27, 2000.

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to December 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2000 and November 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  In the June 2000 rating 
decision, the RO granted service connection for residuals, 
scar, right foot, with loss of sensation, and assigned a 
noncompensable rating for that disability from August 12, 
1999.  The veteran appealed the assignment of the 
noncompensable rating to the Board, alleging the rating 
should be higher.  Prior to sending the appeal to the Board, 
the RO, in a March 2001 rating decision granted a 10 percent 
rating for the service-connected right foot disability from 
September 27, 2000.  

In the November 2001 rating decision, the RO granted service 
connection for a depressive disorder and assigned an initial 
10 percent rating for that disorder and the veteran has also 
appealed the evaluation.  

A hearing was held on September 18, 2003, by means of video 
conferencing equipment with the appellant in Philadelphia, 
Pennsylvania, before Charles E. Hogeboom, a member of the 
Board sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c), (e) (West 2002) and who is rendering the 
determination in this case.
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Upon review of the record in this case, the Board has 
determined that remand is required for further development of 
the evidence and also to ensure that the veteran's due 
process rights of notification have been satisfied in the 
wake of the enactment during the appeal period of the 
Veterans Claims Assistance Act of 2000 (VCAA) in November 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002).  

First, the veteran stated that at the September 2003 Board 
hearing that he had been treated for his service-connected 
disabilities at VA and by a private physician, T. J. L., M.D.  
Although there are some letters in the claims file from Dr. 
L., his treatment records have not been obtained.  Moreover, 
no VA treatment records are in the claims file.  Finally, 
although a letter and some treatment records dated from 1997 
to 1999 are in the claims file from another private doctor, 
R. W. C., D.P.M., records of treatment from November 1999 
from Dr. C would also be helpful.  The Board agrees with the 
veteran's representative that current examinations are 
warranted once the treatment records have been obtained.

Also, the veteran has not been sent a letter informing him of 
the enactment of the VCAA and its provisions and 
requirements.  Under the VCAA, VA has a duty to give notice 
of the information and evidence necessary to substantiate a 
claim when it has received a complete or substantially 
complete application.  As part of that notice, VA must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Concerning this, the Board notes 
that VA General Counsel has held that, in cases such as this 
one, where VA receives a notice of disagreement that raises a 
new issue - different from the one for which the claim was 
filed -- the law requires VA to take proper action and issue 
a statement of the case if the disagreement is not resolved, 
but VA is not required to provide notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  VAOPGCPREC 8-03 (Dec. 22, 2003).  For example, in 
this case, the original claims were for service connection, 
those claims were granted, and the veteran's notices of 
disagreement pertain to new issues - i.e., the initial 
ratings assigned for the service-connected disabilities.  It 
is in cases like this one that the General Counsel has held 
that the proper course of action is to issue a statement of 
the case, not a VCAA notice letter.

The General Counsel opinion, however, appears to contemplate 
a situation in which VA had already given the notice required 
by section 5103(a) of the statute with regard to the original 
claim.  VAOPGCPREC 8-03 ("If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.") 
(emphasis added).  That is not the case here.  No VCAA notice 
letter was sent with regard to the original claims for 
service connection for the scar of the foot or the depressive 
disorder.  Thus, the Board concludes that, on remand, the RO 
should ensure that the veteran has been notified of the 
information and evidence necessary to substantiate his appeal 
for higher ratings for the service-connected disorders prior 
to readjudicating his claims for initial ratings in excess of 
those currently assigned.

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to notify him of the information and evidence needed to 
substantiate his appeal for higher ratings, the case is 
REMANDED for the following development:

1.  Ask the veteran to identify the 
facilities, private and VA, where he has 
received treatment for his 
service-connected scar of the right foot 
and for his depressive disorder since 
November 1999, and obtain any records of 
treatment identified and place them in 
the claims file.  Attempt specifically to 
obtain VA treatment records; the veteran 
testified that he has appointments at a 
VA facility every three months.  In 
addition, attempt specifically to obtain 
treatment records, if any, from the 
veteran's private doctors, T. J. L., 
M.D., and R. W. C., D.P.M., both of whom 
have submitted statements on the 
veteran's behalf that are in the claims 
file.

2.  Arrange for VA examinations by 
examiners who will provide an assessment 
as to the extent of the impairment 
resulting from the (1) service-connected 
scar of the right foot and (2) 
service-connected depressive disorder.  
The examiners should review all pertinent 
medical records in the claims file and 
should state in the examination report 
that such review was performed.  All 
pertinent clinical findings and a 
complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in the examination report.

With regard to the scar of the right 
foot, the examiner should state whether 
there is limitation of function of the 
part affected and should report the size 
of the scar in the examination report.

3.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed, 
including whether the veteran has been 
advised of the evidence necessary to 
substantiate his claims as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

4.  Re-adjudicate the veteran's claims 
for to an initial compensable rating for 
service-connected residuals, scar, 
laceration to cutaneous branch nerve, 
right foot, with loss of sensation, for 
the period from August 12, 1999, to 
September 26, 2000; for a rating in 
excess of 10 percent for 
service-connected residuals, scar, 
laceration to cutaneous branch nerve, 
right foot, with loss of sensation, from 
September 27, 2000; and for an initial 
rating in excess of 10 percent for 
service-connected depressive disorder.  
With regard to the scar of the right 
foot, consideration should be given to 
whether a higher current rating may be 
assigned under either the old or the new 
rating criteria for skin disorders.

5.  Issue a supplemental statement of the 
case, if in order, explaining to the 
veteran the reason for the continued 
denial and giving him an opportunity to 
respond.  Any supplemental statement of 
the case pertaining to the scar of the 
right foot should provide the veteran 
with notification of the new criteria for 
evaluating skin disorders, effective 
August 30, 2002.  The veteran and his 
representative should be afforded an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



